DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-18, 20-22, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREMERMAN (US 2018/0361864) in view of SCHNARR (US 2016/0347186).
	Regarding claim 16, FREMERMAN discloses a control unit for controlling a charging unit utilized to transmit electrical energy (as described in ¶ 0039) to a motor vehicle (102, Fig. 1) which is coupleable to the charging unit via a charging connection cable comprising at least two electrical lines (108, Fig. 1; ¶ 0023), the control unit comprising: 
 	a communication interface (114, Fig. 1) for connecting in a communications-compatible manner to the charging unit (¶ 0024, 0038-0039), the communication interface being configured to establish a communication connection to the motor vehicle (¶ 0024, 0031, 0035) and adjust the transmission of electrical energy through the charging unit as a function of energy- store data received from the motor vehicle (¶ 0028, 0029); and 
 	a communication adapter (112) which is connectable to the at least two electrical lines to establish the communication connection to the motor vehicle via the at least two electrical lines (¶ 0023-0024); 
 	wherein a protocol standard implemented by the communication adapter utilizes a monitoring time to monitor the communication connection (¶ 0036, 0037, 0039).
 	FREMERMAN fails to disclose the energy-store data is encrypted energy-store data included in telegrams.
 	SCHNARR discloses the energy-store data (¶ 0006) is encrypted energy-store data included in telegrams (¶ 0008, 0026-0027, 0083-0085).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the encrypted energy-store data included in telegrams in order to provide a secure communication for a transmission of charging-related data (SCHNARR, ¶ 0067).
 	Regarding claim 17, FREMERMAN discloses the communication adapter is configured to utilize a modulation which is suitable for line properties of the charging connection cable (¶ 0019, 0041).
 	Regarding claim 18, FREMERMAN discloses the communication adapter is configured to utilize a digital communication based on a secure protocol standard (¶ 0008, 0013, 0022, 0023, 0038).
	Regarding claim 20, FREMERMAN discloses the communication adapter (112, Fig. 1) is separate, spatially unit (it is spatially remote from 114, as shown in Fig. 1).
 	Regarding claim 21, FREMERMAN discloses a charging station (abstract, ¶ 0002, 0021) for transmitting electrical energy between the charging station and a motor vehicle (102, Fig. 1) which electrically coupleable to the charging station (¶ 0018, 0021-0023), the charging station comprising: 
 	a charging unit for transmitting the electrical energy (¶ 0018, 0021-0023, 0039); 
 	a control unit which is coupled in a communications-compatible manner to the charging unit (114/112, Fig. 1), the control unit being configured to establish a communication connection to the motor vehicle (¶ 0024, 0031, 0035) and adjust the transmission of electrical energy through the charging unit as a function of energy-store data received from the motor vehicle (¶ 0028, 0029), and 
 	an electrical charging connection cable which is electrically coupled to the charging unit and has at least two electrical lines for the electrical coupling of the motor vehicle (108, Fig. 1; ¶ 0023); 
 	wherein the control unit is configured as claimed in claim 16.
 	FREMERMAN fails to disclose the energy-store data is encrypted energy-store data included in telegrams.
 	SCHNARR discloses the energy-store data (¶ 0006) is encrypted energy-store data included in telegrams (¶ 0008, 0026-0027, 0083-0085).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the encrypted energy-store data included in telegrams in order to provide a secure communication for a transmission of charging-related data (SCHNARR, ¶ 0067).
 	Regarding claim 22, FREMERMAN discloses an energy converter for converting the electrical energy received from the energy source; wherein the charging unit is connected to an energy source which external to the charging station to receive electrical energy (¶ 0018, 0021-0023, 0039).
	Regarding claim 26, FREMERMAN discloses a charging outlet for a charging station (abstract, ¶ 0002, 0021), the charging outlet being arranged spatially remote (i.e., the charging outlet is separate from) from a charging unit (i.e., the portion of the charging station which provides the charging current/power) of the charging station to transmit electrical energy (¶ 0018, 0021-0023), and being configured to electrically couple to a motor vehicle (¶ 0018, 0021-0024, 0031, 0035), the charging outlet comprising: 
 	a control unit (112/114, Fig. 1) which is coupled in a communications-compatible manner to the charging unit (¶ 0024, 0038-0039), the control unit being configured to establish a communication connection to the motor vehicle (¶ 0024, 0031, 0035) and adjust the transmission of electrical energy through the charging unit as a function of energy-store data received from the motor vehicle (¶ 0028, 0029); and 
 	an electrical charging connection cable which is coupled to the charging outlet and which includes at least two electrical lines for the electrical coupling of the motor vehicle (108, Fig. 1; ¶ 0023); 
 	wherein the control unit is configured as described in the rejection of claim 16.
 	FREMERMAN fails to disclose the energy-store data is encrypted energy-store data included in telegrams.
 	SCHNARR discloses the energy-store data (¶ 0006) is encrypted energy-store data included in telegrams (¶ 0008, 0026-0027, 0083-0085).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the encrypted energy-store data included in telegrams in order to provide a secure communication for a transmission of charging-related data (SCHNARR, ¶ 0067).
 	Regarding claim 27, FREMERMAN discloses a motor vehicle (102, Fig. 1) comprising: 
 	an electrical energy store (120, Fig. 1); 
 	a charging connection unit which is electrically coupled to the electrical energy store and which includes at least two connection contacts (122, Fig. 1), the charging connection unit being configured for electrical connection of an electrical charging connection cable (108/110, Fig. 1; ¶ 0023) of a charging station (104, Fig. 1) with at least two electrical lines to transmit electrical energy between the charging station and the motor vehicle (¶ 0018, 0021-0023), and 
 	a vehicle control unit (116, Fig. 1) which is configured to establish a communication connection to the charging station and transfer energy-store data relating to the electrical energy store via the communication connection to the charging station to adjust the transmission of the electrical energy as a function of the energy-store data (¶ 0025-0029); and 
 	a communication adapter (204, Fig. 2) coupled in a communications-compatible manner to the vehicle control unit and connected to the at least two connection contacts to establish the communication connection to the charging station via the at least two electrical lines (¶ 0027-0030).
 	FREMERMAN fails to disclose the energy-store data is encrypted energy-store data included in telegrams.
 	SCHNARR discloses the energy-store data (¶ 0006) is encrypted energy-store data included in telegrams (¶ 0008, 0026-0027, 0083-0085).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the encrypted energy-store data included in telegrams in order to provide a secure communication for a transmission of charging-related data (SCHNARR, ¶ 0067).
 	Regarding claim 28, FREMERMAN discloses a method for transmission of electrical energy between a charging station (104, Fig. 1) and a motor vehicle (102, Fig. 1) which is electrically coupled to the charging station (via cable 108, Fig. 1; ¶ 0023), the method comprising: 
 	coupling the motor vehicle to the charging station via an electrical charging connection cable having at least two electrical lines (via cable 108, Fig. 1; ¶ 0023), 
 	establishing a communication connection between the charging station and the motor vehicle (via communication module 112, Fig 1, and PLC module 204, Fig. 2; ¶ 0024, 0027), 
 	adjusting a transmission of electrical energy through the charging station as a function of energy-store data transferred from the motor vehicle to the charging station (¶ 0028, 0029); and 
 	establishing the communication connection at least partially via the at least two electrical lines of the electrical charging connection cable via at least one communication adapter on the charging-station side (112, Fig. 1) and at least one communication adapter on the motor-vehicle side (204, Fig. 2; ¶ 0022-0024).
 	FREMERMAN fails to disclose the energy-store data is encrypted energy-store data included in telegrams.
 	SCHNARR discloses the energy-store data (¶ 0006) is encrypted energy-store data included in telegrams (¶ 0008, 0026-0027, 0083-0085).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the encrypted energy-store data included in telegrams in order to provide a secure communication for a transmission of charging-related data (SCHNARR, ¶ 0067).
 	Regarding claim 29, FREMERMAN discloses indicating a functional readiness of the charging station when the motor vehicle is electrically coupled to the charging station (¶ 0024, 0028).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREMERMAN in view of SCHNARR as applied to claims 16-18, 20-22, and 26-29 above, and further in view of IGARASHI (US 2015/0043662).
 	Regarding claim 19, FREMERMAN as modified by SCHNARR teaches the control unit as applied to claim 16 but fails to disclose the monitoring time is less than 20 ms. IGARASHI discloses the monitoring time is less than 20 ms (¶ 0068). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the monitoring time less than 20ms in order to prevent malfunction of the communication from being caused by an arrangement in which a plurality of communication devices for different communication methods are connected to the same signal line in the charging communication system (IGARASHI, ¶ 0014), and provide a control unit that does not need costly microcomputers, sensor devices, or the like to be added, and can be easily realized at low cost (IGARASHI, ¶ 0068).
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREMERMAN in view of SCHNARR as applied to claims 16-18, 20-22, and 26-29 above, and further in view of ZYREN (US 2012/0131360).
 	Regarding claim 23, FREMERMAN as modified by SCHNARR teaches the charging station as applied to claim 22 but fails to disclose the energy converter includes means for reducing an electromagnetic coupling between the energy source and the electrical charging connection cable. ZYREN discloses the energy converter includes means for reducing an electromagnetic coupling between the energy source and the electrical charging connection cable (¶ 0047, 0057, 0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the means for reducing an electromagnetic coupling in order to control the signal propagation path (ZYREN, ¶ 0047, 0057, 0060).
 	Regarding claim 24, FREMERMAN in view of SCHNARR and ZYREN teaches the energy converter includes means for at least one of (i) reducing capacitive coupling and (ii) inductive coupling between the energy source and the electrical charging connection cable (ZYREN, ¶ 0024, 0041).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREMERMAN in view of SCHNARR as applied to claims 16-18, 20-22, and 26-29 above, and further in view of STEIGERWALD (US 2012/0112702).
 	Regarding claim 25, FREMERMAN as modified by SCHNARR teaches the charging station as applied to claim 22 but fails to disclose the energy converter comprises a switched mode energy converter. STEIGERWALD discloses the energy converter comprises a switched mode energy converter (¶ 0035). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the switched mode energy converter for the generic energy converter of FREMERMAN since a skilled artisan would have to choose a specific energy converter in order to practice the disclosed circuitry of FREMERMAN. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the charging station of FREMERMAN by utilizing a switched mode energy converter in order to utilize the known characteristics of switched mode energy converters.
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREMERMAN in view of SCHNARR as applied to claims 16-18, 20-22, and 26-29 above, and further in view of BERGER (US 2018/0091191).
 	Regarding claim 30, FREMERMAN as modified by SCHNARR teaches the method as applied to claim 28 but fails to disclose at least one of (i) a functionality of a protective conductor is tested by the charging station and (ii) a maximum power is communicated to the motor vehicle. BERGER discloses at least one of (i) a functionality of a protective conductor is tested by the charging station and (ii) a maximum power is communicated to the motor vehicle (¶ 0008, 0034, 0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include communicating the maximum power to the motor vehicle in order to optimize the performance of the charging process (BERGER, ¶ 0004, 0008, 0034, 0046).
 	Regarding claim 31, FREMERMAN as modified by SCHNARR and BERGER teaches at least one of (i) a functionality of a protective conductor is tested by the charging station and (ii) a maximum power is communicated to the motor vehicle (BERGER, ¶ 0004, 0008, 0034, 0046).
Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERMERMAN in view of SCHNARR as applied to claims 16-18, 20-22, and 26-29 above, and further in view of NAMBA (US 2017/0349057).
 	Regarding claim 32, FERMERMAN as modified by SCHNARR teaches the method as applied to claim 28 but fails to disclose at least one of (i) a charging authorization and (ii) a ventilation is requested by the motor vehicle. NAMBA discloses at least one of (i) a charging authorization and (ii) a ventilation is requested by the motor vehicle (¶ 0141-0144). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the charging authorization in order to prevent useless electric power supply to an unauthorized device (NAMBA, ¶ 0169).
 	Regarding claim 33, FREMERMAN as modified by SCHNARR teaches the method as applied to claim 29 but fails to disclose at least one of (i) a charging authorization and (ii) a ventilation is requested by the motor vehicle. NAMBA discloses at least one of (i) a charging authorization and (ii) a ventilation is requested by the motor vehicle (¶ 0141-0144). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the charging authorization in order to prevent useless electric power supply to an unauthorized device (NAMBA, ¶ 0169).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERMERMAN in view of SCHNARR and BERGER as applied to claims 30-31 above, and further in view of NAMBA.
 	Regarding claim 34, FREMERMAN as modified by SCHNARR and BERGER teaches the method as applied to claim 30 but fails to disclose at least one of (i) a charging authorization and (ii) a ventilation is requested by the motor vehicle. NAMBA discloses at least one of (i) a charging authorization and (ii) a ventilation is requested by the motor vehicle (¶ 0141-0144). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the charging authorization in order to prevent useless electric power supply to an unauthorized device (NAMBA, ¶ 0169).
Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 21, and 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        June 9, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 9, 2022